Citation Nr: 1630862	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-20 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for right knee retropatellar pain syndrome.

2.  Entitlement to an increased rating, in excess of 10 percent, for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to February 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).

The Veteran was afforded a VA examination in October 2012.  However, a May 2014 Knee Impairment Questionnaire, completed by the Veteran's VA treating physician, and VA treatment records dated from 2014 to 2015 identify a greater degree of limitation of motion in the bilateral knees due to pain.  The May 2014 Questionnaire also presents conflicting evidence with regard to whether the Veteran has lateral instability of the bilateral knees, and in a March 2014 statement, the Veteran indicated that it was common for her knee to give out.  For these reasons, a remand for an updated examination is necessary to assess the current severity of the service-connected right and left knee disabilities, and to clarify whether the Veteran has instability of the knees, or whether reports of the knee giving out approximates a finding of lateral instability in either knee.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an updated VA examination to ascertain the current severity of his bilateral knee disability.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed. 

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

On remand, the VA examiner should also clarify whether the Veteran has lateral instability of either knee.  In addressing this question, the VA examiner should discuss findings from a May 2014 Knee Impairment Questionnaire, and indicate whether the Veteran's report of the knee giving out approximates impairment based on lateral instability in either knee
 
3. After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




